22 So.3d 827 (2009)
Everick E. DAVIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2306.
District Court of Appeal of Florida, Third District.
November 25, 2009.
Everick Davis, in proper person.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, C.J., and ROTHENBERG and LAGOA, JJ.
PER CURIAM.
Appellant appeals from the trial court's July 21, 2009 order denying his second motion for rehearing. Appellant's first motion for rehearing was denied and furnished to appellant on April 6, 2009. Because the appellant's unauthorized, successive motion for rehearing did not suspend the rendition time for review of the order denying his motion for 3.850 relief, the present appeal, filed several months after the denial of the "first" motion for rehearing, is hereby dismissed as untimely. See Dominguez v. Barakat, 609 So.2d 664 (Fla. 3d DCA 1992).